DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on August 16, 2022 cancelled no claims.   Claims 1-6, 8-15, and 17-20 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-20.

Claim Rejections - 35 USC § 101
The amendment filed on August 16, 2022 has overcome the 35 U.S.C. 101 rejection under Step 2A, Prong 2. The inclusion of a machine learning model that is trained with images of waste products, compares the image of the newly obtained waste product to the previously obtained images of waste products, to determine product characteristics of image of the newly obtained waste product, and then is retrained with the image of the newly obtained waste product transforms the abstract idea into a specific practical application. Thus, the rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallett et al. (PGPUB: 2005/0065820) in view of Ripley (PGPUB: 2017/0300493).

Claim 1, 10 and 19: Mallett discloses a system, a method, and a non-transitory computer-readable medium comprising: 
at least one processor; and at least one memory storing computer-executable instructions (Paragraph 71, 34, and 89); 
receive, by a sensor of a device, an image of a first waste item of a user, (Paragraph 74: the waste identifying mechanism is configured to identify a particular waste item prior to it being deposited into the appropriate container using an optical scanner and optical character recognition software or by measuring or evaluating any other qualitative parameter of the waste item presented for identification (the examiner notes that an optical scanner takes an image and optical character recognition recognized text in the image so one or more images of the first waste item is disclosed here because optical character recognition is the electronic or mechanical conversion of images of typed, handwritten or printed text into machine-encoded text, )); 
determine, based on a comparison of the image to images of waste items input to a machine learning algorithm a product characteristic of the first waste item;
Mallet discloses determining, based on the image a product characteristic of the first waste item in at least Paragraphs 14, 156-157, and 160 where the waste item identification device is configured to determine a qualitative parameter of an item, and compare the qualitative parameter of the item to information contained in a database, wherein the identifier can include a trade name, a generic name, a National Drug Code (NDC), one or more components or ingredients of the item, a barcode, or any other sufficiently unique or relevant waste-identifying datum.
Mallet does not disclose that the determination of the product characteristic of the first waste item is based on a comparison of the image to images of waste items input into a machine learning algorithm; and retraining the machine learning algorithm using the image.
However, the analogous art of Ripley discloses that it is well known to determine a product characteristic of a first waste item is based on a comparison of the image to images of waste items input into a machine learning algorithm; and retraining the machine learning algorithm using the image in at least paragraphs 19, 25, 29, 33, 35-36 and 60 (Paragraph 19: the image processing circuit may be configured to compare images of the waste product to stored images to identify the waste product based on a correspondence of the optical data to the stored images; Paragraph 33: the identification system may determine feature correspondence between matching or similar images; Paragraph 25: the optical data may include images including pictures of the packaging, product name data, bar code data, other data, or any combination thereof; the sorting controller may be configured to automatically search for similar shaped containers, product names, product labels, manufacturer names, SKU data, other information, or any combination thereof to identify the product and the corresponding composition of the HEW product; the operator may populate a data record with such information so that subsequent scanning of a similar product will result in correct categorization of the product; Paragraph 60: if there is a match, determining a bin from a plurality of bins corresponding to the identified product and sorting the waste product into the selected bin; Paragraph 29: the sorting controller may illuminate a light or activate another indicator associated with a selected bin to direct a worker to place the waste product in the selected bin;   Paragraph 35-36: the identification system includes a machine learning component to continuously learn during the comparison process and to automatically discover the structure of the image graph; identification system can adapt and improve the identification process over time, using the results as training data to learn a model specific to a given dataset)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the invention of Mallet to include the ability to determine a product characteristic of a first waste item is based on a comparison of the image to images of waste items input into a machine learning algorithm; and retraining the machine learning algorithm using the image as disclosed by Ripley.
The rationale for doing so is that it merely requires combining prior art elements according to known methods to yield predictable results.  It can be seen that each element claimed is taught by either Mallet and Ripley.  Adding the ability of determining product characteristic using a retrainable machine learning algorithm for image to image matching as an additional means of product characteristic identification to the invention of Mallet does not change nor effect the normal functions of Ripley, but instead just provides an additional avenue for identifying the product characteristics. Since the functionalities of the elements in Mallet and Ripley do not interfere with one another; are merely a combination of old elements; and in combination each element merely would have performed the same function as it did separately, the results of the combination would be predictable in that product characteristics would also be able to be obtained through image to image comparisons. 
determine, based on the product characteristic of the first waste item, that the first waste item is to be disposed of using a first type waste receptacle of a plurality of waste receptacles; and present an indication of the first type waste receptacle to the user (Mallet - Paragraph 75: once an item of waste is identified, the sorting algorithm determines to which of a plurality of waste categories the item belongs; the station then indicates to the user which container is associated with that category). 

Claim 2, 11, and 20: Mallet and Ripley disclose the system of claim 1, the method of claim 10, and the non-transitory computer-readable medium of clam 19, wherein determining the product characteristic of the first waste item further comprises: 
compare the image data of the image to image data of the images of the waste items input to the machine learning algorithm (Ripley - Paragraph 19: the image processing circuit may be configured to compare images of the waste product to stored images to identify the waste product based on a correspondence of the optical data to the stored images and Mallet - Paragraph 13: compare the qualitative parameter of the waste item to information contained in the database in order to assign the item to a medical waste category; Paragraph 35-36: the identification system includes a machine learning component to continuously learn during the comparison process and to automatically discover the structure of the image graph; identification system can adapt and improve the identification process over time, using the results as training data to learn a model specific to a given dataset); 
determine that the first waste item and the one or more of the images of the waste items input to the machine learning algorithm comprise the product characteristic (Ripley - Paragraph 33: the identification system may determine feature correspondence between matching or similar images); and
determine that the one or more images represent at least a previous second waste item disposed of using the first waste receptacle (Ripley - Paragraph 25: the optical data may include images including pictures of the packaging, product name data, bar code data, other data, or any combination thereof; the sorting controller may be configured to automatically search for similar shaped containers, product names, product labels, manufacturer names, SKU data, other information, or any combination thereof to identify the product and the corresponding composition of the waste product; the operator may populate a data record with such information so that subsequent scanning of a similar product will result in correct categorization of the product; Paragraph 60: if there is a match, determining a bin from a plurality of bins corresponding to the identified product and sorting the waste product into the selected bin; and Mallet - Paragraph 80: the information in the database is data associated with previous waste items because when a waste item is unrecognized the database updated to include that waste item; Paragraph 155: waste categories can be defined based on groups of materials that require the same or similar handling, treatment, or disposal; in some cases, two materials that may be handled and/or treated in a similar manner might react adversely if they are combined with one another so the determination of the waste categories can also depend on the combinability of materials exhibiting one or more of the above characteristics). 

Claim 3 and 12: Mallet and Ripley disclose the system of claim 1, and the method of claim 10, further comprising: 
receive, by the sensor of the device, a second image of a second waste item, (Mallet - Paragraph 74: the waste identifying mechanism is configured to identify a particular waste item prior to it being deposited into the appropriate container using an optical scanner and optical character recognition software or by measuring or evaluating any other qualitative parameter of the waste item presented for identification (the examiner notes that this is performed for every waste item including a second waste item; and Ripley - Paragraph 19: the image processing circuit may be configured to compare images of the waste product to stored images to identify the waste product based on a correspondence of the optical data to the stored images); 
identify, based on the image, image data indicative of a second waste item (Mallet - Paragraph 157: ingredient database can be used by the sorting algorithm in an intermediate step between identifying an item and assigning the item to a category on the basis of one or more ingredients; Paragraph 161: If additional information is found 320 in an ingredient database, the additional information, along with the originally-detected waste item identifier can be used to again search the category database; Paragraph 161: the system stores the identifier/category assignment combination in the category database for use in accelerating the sorting of future waste items with the same identifier; Paragraph 155: waste categories can be defined based on groups of materials that require the same or similar handling, treatment, or disposal; in some cases, two materials that may be handled and/or treated in a similar manner might react adversely if they are combined with one another so the determination of the waste categories can also depend on the combinability of materials exhibiting one or more of the above characteristics and Ripley - Paragraph 33: the identification system may determine feature correspondence between matching or similar images; Paragraph 25: the optical data may include images including pictures of the packaging, product name data, bar code data, other data, or any combination thereof; the sorting controller may be configured to automatically search for similar shaped containers, product names, product labels, manufacturer names, SKU data, other information, or any combination thereof to identify the product and the corresponding composition of the HEW product; the operator may populate a data record with such information so that subsequent scanning of a similar product will result in correct categorization of the product; Paragraph 60: if there is a match, determining a bin from a plurality of bins corresponding to the identified product and sorting the waste product into the selected bin); 
determine, based on a comparison of the second image to the images of the waste items input to the re-trained machine learning algorithm, a product characteristic of the second waste item (Ripley - Paragraph 19: the image processing circuit may be configured to compare images of the waste product to stored images to identify the waste product based on a correspondence of the optical data to the stored images; Paragraph 33: the identification system may determine feature correspondence between matching or similar images; Paragraph 25: the optical data may include images including pictures of the packaging, product name data, bar code data, other data, or any combination thereof; the sorting controller may be configured to automatically search for similar shaped containers, product names, product labels, manufacturer names, SKU data, other information, or any combination thereof to identify the product and the corresponding composition of the HEW product; the operator may populate a data record with such information so that subsequent scanning of a similar product will result in correct categorization of the product; Paragraph 35-36: the identification system includes a machine learning component to continuously learn during the comparison process and to automatically discover the structure of the image graph; identification system can adapt and improve the identification process over time, using the results as training data to learn a model specific to a given dataset); 
determine, based on the product characteristic of the second waste item, that the second waste item is to be disposed of using a second type waste receptacle; and present an indication of the second type waste receptacle to the user. (Mallet - Paragraph 75: once an item of waste is identified, the sorting algorithm determines to which of a plurality of waste categories the item belongs; the station then indicates to the user which container is associated with that category; and Ripley - Paragraph 60: if there is a match, determining a bin from a plurality of bins corresponding to the identified product and sorting the waste product into the selected bin)

Claim 4 and 13: Mallet and Ripley disclose the system of claim 1, and the method of claim 10, wherein to determine that the first waste item is to be disposed of using the first type of waste receptacle is further based on a first location of the device. (Mallet - Paragraph 26: locating a container associated with the assigned disposal category; Paragraph 28: identifying a plurality of containers in a sorting station and determining at least one waste category associated with each container; Paragraph 164: if the selected container type is not present, the station can assess whether another sorting station nearby contains a container of the assigned type and if a station with the selected container is nearby, the system can direct the user to the nearby station to deposit the item)

Claim 5 and 14: Mallet and Ripley disclose the system of claim 4, and the method of claim 13, wherein to determine that the first waste item is to be disposed of using the first type of waste receptacle is further based on one or more rules associated with the first location. (Mallet - Paragraph 31: the system also has a database which comprises medical waste item classification information derived from rules and regulations affecting the disposal of medical waste items, and a plurality of containers positioned in the container compartments; Paragraph 156: a category database can be developed which correlates a number of known waste identifiers with respective waste categories according to existing federal, state, local, institution-specific or other rules and regulations; Paragraph 26: receiving an identifier associated with waste to be disposed of; retrieving (based on the identifier) information from a database, the information is derived from applicable rules regarding disposal of waste items; assigning the waste to a disposal category based on the information retrieved from the database, and locating a container associated with the assigned disposal category)

Claims 6 and 15:  Mallet and Ripley disclose the system of claim 5, and the method of claim 14, further comprising: 
receiving, by a sensor of the device, a second image a second waste item, ((Mallet - Paragraph 74: the waste identifying mechanism is configured to identify a particular waste item prior to it being deposited into the appropriate container using an optical scanner and optical character recognition software or by measuring or evaluating any other qualitative parameter of the waste item presented for identification (the examiner notes that this is performed for every waste item including a second waste item; and Ripley - Paragraph 19: the image processing circuit may be configured to compare images of the waste product to stored images to identify the waste product based on a correspondence of the optical data to the stored images); 
determining, based on a comparison of the second image to the images of the waste items input to the re-trained machine learning algorithm, a product characteristic of the second waste item (Ripley - Paragraph 19: the image processing circuit may be configured to compare images of the waste product to stored images to identify the waste product based on a correspondence of the optical data to the stored images; Paragraph 33: the identification system may determine feature correspondence between matching or similar images; Paragraph 25: the optical data may include images including pictures of the packaging, product name data, bar code data, other data, or any combination thereof; the sorting controller may be configured to automatically search for similar shaped containers, product names, product labels, manufacturer names, SKU data, other information, or any combination thereof to identify the product and the corresponding composition of the HEW product; the operator may populate a data record with such information so that subsequent scanning of a similar product will result in correct categorization of the product; Paragraph 35-36: the identification system includes a machine learning component to continuously learn during the comparison process and to automatically discover the structure of the image graph; identification system can adapt and improve the identification process over time, using the results as training data to learn a model specific to a given dataset); 
determining that the device is located in a second location (Mallet - Paragraph 26: locating a container associated with the assigned disposal category; Paragraph 28: identifying a plurality of containers in a sorting station and determining at least one waste category associated with each container; Paragraph 164: if the selected container type is not present, the station can assess whether another sorting station nearby contains a container of the assigned type and if a station with the selected container is nearby, the system can direct the user to the nearby station to deposit the item); 
determining, based on the device being located in the second location, one or more rules associated with the second location, wherein the one or more rules associated with the second location are different than the one or more rules associated with the first location (Mallet - Paragraph 26: receiving an identifier associated with waste to be disposed of; retrieving (based on the identifier) information from a database, the information is derived from applicable rules regarding disposal of waste items; assigning the waste to a disposal category based on the information retrieved from the database, and locating a container associated with the assigned disposal category; Paragraph 155: determination of the waste categories themselves can depend on a number of factors, including RCRA hazardous waste definitions, state and federal EPA regulations, OSHA regulations, and any institution-specific regulations. For example, RCRA definitions generally include a P list, a U list and four characteristics of hazardous waste: ignitability, corrosivity, toxicity and reactivity. Materials exhibiting each of these characteristics typically call for different handling, treatment and/or disposal); 
determining, based on the product characteristic of the second waste item and the one or more rules associated with the second location, that the second waste item is to be disposed of using the second waste receptacle; and presenting an indication of the second type of waste receptacle to the user. (Mallet - Paragraph 75: once an item of waste is identified, the sorting algorithm determines to which of a plurality of waste categories the item belongs; the station then indicates to the user which container is associated with that category; Paragraph 155-156: Once a series of unique waste categories is established based on one or more rules, lists of known pharmaceuticals, chemicals, materials and waste items can be selectively assigned to at least one of the waste categories.)

Claim 7 and 16: Mallet and Ripley disclose the system of claim 1, and the method of claim 10, further comprising: 
determine that the first waste receptacle is located greater than a threshold distance from the device (Mallet - Paragraph 91: determining that the first waste receptacle is not on the sorting and disposal station (e.g. a distance greater than the threshold of being on the sorting and disposal station at the current location)); and 
provide, based on the determination that the first waste receptacle is located greater than a threshold distance from the device, an indication of a location of the first waste receptacle. (Mallet - Paragraph 91: directing the clinician to the nearest station that does have an appropriate container installed)

Claim 8 and 17: Mallet and Ripley disclose the system of claim 1, and the method of claim 10, wherein determine that the first waste item is to be disposed of using the first type of waste receptacle is further based on a list of available waste receptacles in a location of the device. (Mallet - Paragraph 91: each sorting and disposal station has a list of the containers it has as well as a list of containers that all of the other sorting and disposal stations have)

Claim 9 and 18: Mallet and Ripley disclose the system of claim 1 and the method of claim 10, further comprising: opening, based on the determination that the first waste item is to be disposed of using the first type of waste receptacle, the first type of waste receptacle for the first waste item to be deposited in the first type of waste receptacle, wherein the first type of waste receptacle is otherwise closed and inaccessible. (Mallet - Paragraph 75: The station then indicates to the user which container is associated with that category and opens a door providing access to the container; Paragraph 98: an upper actuator can be configured to release the sleeve/container to allow it to pivot outwards to open, the upper actuator can then pull inwards to return the container/sleeve to a closed position)

Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 1-20 under 35 USC 101 have been considered but are moot because the claims as amended have overcome the 35 USC 101 rejection as described above.
Applicant’s arguments with respect to the rejection claim(s) 1-20 as being anticipated by Mallet under 35 USC 102 have been considered but are moot because the applicant’s arguments are directed to the newly amended limitations of comparing images, using machine learning for the comparison, and retaining the machine learning algorithm.  As indicated in the 35 USC 103 rejection above, the prior art Mallet has been combined with the newly cited prior art of Ripley to disclose these newly added limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mallett et al. (PGPUB: 2006/0212306) discloses a similar waste item sorting method as describe above but also utilizes a handheld device for identifying the waste items)
Kurani et al. (PGPUB: 2021/0188541) which discloses a smart waste bin sensor device that uses videos and/or photos to perform waste identification, wherein the videos and/or photos are taken by a person using a waste bin mobile application and implements a rewards program for the persons participating.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621